DETAILED ACTION	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the following communications: Applicant’s Application and Information Disclosure Statement (IDS) July 14, 2020; and Response to Restriction Requirement filed February 8, 2022.

Except for the presence of claims 12-15 that were non-elected without traverse in Applicant’s February 8, 2022 Response to Restriction Requirement, this application is in condition for allowance.  Accordingly, claims 12-15 are cancelled in the below Examiner’s Amendment.

Information Disclosure Statement
Acknowledgement is made of Applicant’s IDS submitted on July 14, 2020.  The IDS submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11, in the reply filed on February 8, 2022 is acknowledged.


Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 





Examiner’s Amendment

Cancel claims 12-15.











Allowable Subject Matter

Claims 1-11 are allowed.

The following is a statement of reasons for allowance: the art of record does not show the claimed method of manufacturing a light-emitting device including a plating base layer disposed on a substrate with a gap portion that surrounds a first region in which an LED is to be mounted, and a plating layer having a groove that surrounds the first region; mounting the LED in the first region; forming a covering member by sedimenting first reflective material contained in first resin by applying a centrifugal force to the first resin, such that at least a portion of the first covering member is located in the groove and comprises: a reflective material containing layer containing the first reflective material, and a light-transmissive layer formed above the reflective material containing layer; and forming a light-transmissive member on the first covering member and the light-emitting element.
U.S. Published Patent Application No. 20210013376 A1 to Kim (referred to hereafter as “Kim”) teaches using centrifugal separation to form a covering member including sedimented reflective material in a groove (see Kim paragraph [0460]).  However, Kim does not appear to disclose a plating base layer disposed on a substrate with a gap portion that surrounds a first region in which an LED is to be mounted, and a plating layer that surrounds the first region with a groove where reflective material and light-transmissive layers are centrifigully located in the groove.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Robert Carpenter whose telephone number is (571)270-5140.  The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Davienne Monbleau, can be reached at (571)272-1945.  The facsimile telephone number for the organization where the application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Robert K Carpenter/Primary Examiner, Art Unit 2826